Citation Nr: 0943209	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  06-08 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a disability rating higher than 30 percent for 
residuals of an anterior dislocation of the right shoulder, 
status post capsulorrhaphy and capsular shift.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The Veteran had active military service from June 1986 to 
June 1990.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which denied the Veteran's claim for a disability 
rating higher than 20 percent for his service-connected 
residuals of an anterior dislocation of the right shoulder, 
status post capsulorrhaphy and capsular shift.  During the 
course of this appeal, however, the RO granted a higher 30 
percent rating for this disability, effective June 2004.  

In August 2008, the Veteran testified at a hearing held 
before the undersigned Veterans Law Judge concerning the 
severity of his right shoulder disability.  A transcript of 
that hearing has been associated with the claims file. 

During his hearing, the Veteran also addressed an unappealed 
August 2007 rating decision in which the RO granted service 
connection and assigned a separate 10 percent rating for the 
surgical scar on his right shoulder, effective June 2004.  
The Veteran argued that service connection for his surgical 
scar should have been granted back to March 1997, the date of 
an informal claim.  

It is unclear, however, whether the Veteran is requesting an 
earlier effective date based on clear and unmistakable (CUE) 
error in a December 1997 rating decision, which failed to 
adjudicate a claim for service connection for a scar, or 
whether it is a free-standing claim for an earlier effective 
date following the August 2007 rating decision.  In any 
event, since this issue has not been development for 
appellate review, it is referred back to the RO for 
appropriate clarification and possible adjudication.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is left-hand dominant.

2.  His right shoulder demonstrates limitation of motion but 
is not ankylosed, and does not involve impairment of the 
humerus involving fibrosis union, nonunion, or loss of head 
of the flail shoulder. 


CONCLUSION OF LAW

The criteria for a disability rating higher than 30 percent 
for residuals of an anterior dislocation of the right 
shoulder, status post capsulorrhaphy and capsular shift, have 
not been met.  38 U.S.C.A. § 1155 (West Supp. 2005); §§ 4.1-
4.14, 4.71a, Diagnostic Code 5200, 5201 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision. 

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009) defines VA's duties to notify and 
assist the Veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 FR 
23353-56 (April 30, 2008).  The VCAA notice requirements 
apply to all five elements of a service-connection claim: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  

In the present case, VA provided the Veteran with this 
contemplated notice in a December 2008 letter.  This letter 
was not issued prior to the RO initial adjudication of the 
claim in November 2004.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction).  After the notice 
letter was issued, however, the RO readjudicated the claim in 
an SSOC issued in January 2009.  This is important to point 
out because the Federal Circuit Court has held that a SSOC 
can constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SSOC.  See 
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or lack of notice 
prior to an initial adjudication.  See also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran, moreover, has not alleged any prejudicial error 
in the content or timing of any VCAA notice he received (or 
did not receive).  In Shinseki v. Sanders, 129 S. Ct. 1696 
(2009), the Supreme Court indicated that the appellant, not 
VA, has the burden of showing why a VCAA notice error is 
prejudicial.  Thus, absent this pleading or showing, the duty 
to notify has been satisfied in this case.

In addition, VA has fulfilled its duty to assist the Veteran 
by obtaining all relevant evidence in support of his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all 
pertinent records that the Veteran identified as relevant to 
his claim.  The Veteran was also afforded two VA compensation 
examinations in January 2007 and November 2008 to assess the 
severity of his service-connected right shoulder disability.  
Findings from these examination reports appear adequate for 
rating purposes, since they address range of motion of the 
right arm and include radiographs.  See, e.g., Caffrey v. 
Brown, 6 Vet. App. 377 (1994).

The Veteran testified at his hearing that the VA examinations 
are not adequate for rating purposes, because the examiners 
failed to use goniometers when performing range-of-motion 
testing.  38 C.F.R. § 4.46 (the use of a goniometer in the 
measurement of limitation of motion is indispensable in 
examinations conducted by VA).  The Board disagrees.  First, 
there is no evidence that the VA examiner did not use 
goniometers when testing motion of the Veteran's right arm.  
And second, even assuming for the discussion purposes that 
this device was not used, since the Veteran is receiving the 
maximum 30 percent rating for limitation of motion of the 
minor arm, it would not render the examinations inadequate.  
The Board also finds that a goniometer is not required to 
confirm whether the Veteran's right shoulder is ankylosed.  
Accordingly, the Board finds that no further development is 
needed to meet the requirements of the VCAA or Court.

II.  Merits of the Claim

The Veteran dislocated his right shoulder in 1988 while 
playing softball in service.  In February 1989 he underwent a 
capsulorrhaphy while still on active duty.  In December 1997, 
the RO granted service connection and assigned a 20 percent 
rating for residuals of an anterior dislocation of the right 
shoulder, status post capsulorrhaphy and capsular shift. 

In June 2004, the Veteran filed a claim for increased 
compensation benefits.  In November 2004, the RO initially 
denied the claim and continued the 20 percent rating.  After 
the Veteran appealed that decision, and additional evidence 
was submitted, the RO issued a December 2008 rating decision 
granting an increased rating of 30 percent for this 
disability, effective June 2004.  Therefore, the Board must 
determine whether a disability rating higher than 30 percent 
is warranted for the Veteran's residuals of an anterior 
dislocation of the right shoulder, status post capsulorrhaphy 
and capsular shift.  See AB v. Brown, 6 Vet. App. 35, 38- 39 
(1993) (a Veteran is presumed to be seeking the greatest 
possible benefit unless he specifically indicates otherwise).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where, as here, entitlement to compensation already has been 
established, and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994); 38 C.F.R. § 4.2.

Staged ratings are, however, appropriate for an increased-
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
temporal focus for adjudicating an increased-rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran's right shoulder disability was properly rated as 
30 percent disabling under DC 5201, for limitation of motion 
of the arm.  Different ratings are assigned under DC 5201 
depending on whether the disability involves the major 
(dominant) or minor (nondominant) arm.  Since the VA 
examination reports dated in January 2007 and November 2008 
note that the Veteran is left-hand dominant, his right 
shoulder disability involves his minor arm.  

Under DC 5201, a maximum 30 percent rating is assigned when 
the minor arm is limited to 25 degrees from the side.  See 
38 C.F.R. § 4.71a, DC 5201.  Thus, a disability rating higher 
than 30 percent is not available for the Veteran's right 
shoulder disability under this code provision.  The Board 
also finds that no other diagnostic code pertaining to the 
minor shoulder affords the Veteran a disability rating higher 
than 30 percent when the facts of this case are considered.  

Disability ratings higher than 30 percent are provided under 
DC 5200 for ankylosis of the minor arm.  But there is simply 
no evidence that the Veteran's right shoulder has ever been 
ankylosed.  See 38 C.F.R. § 4.71a, DC 5200.  Ankylosis is 
"[s]tiffening or fixation of a joint as the result of a 
disease process, with fibrous or bony union across the 
joint." See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and 
Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  

The two VA examination reports clearly show that the 
Veteran's right arm has motion is every direction.  The 
January 2007 VA examination revealed flexion and abduction of 
90 degrees, external rotation of 45 degrees, and internal 
rotation of 60 degrees.  The November 2008 VA examination 
revealed flexion and abduction of 70 degrees, external 
rotation of 20 degrees and internal rotation of 60 degrees.  
Since these findings show that the Veteran is able to move 
his right arm in every direction, it is clearly not 
ankylosed.  Accordingly, a disability rating higher than 30 
percent is not warranted under DC 5200.  

In addition, disability ratings higher than 30 percent are 
also listed under DC 5202, for impairment of the humerus.  
See 38 C.F.R. § 4.71a, DC 5202.  In this case, though, no 
clinical evidence shows impairment of the humerus involving 
fibrosis union, nonunion, or loss of head of the flail 
shoulder.  For example, both VA examination reports found no 
evidence of any recent right shoulder dislocations.  This is 
consistent with X-ray findings which showed moderate 
degenerative changes of the right glenohumeral joint in 
January 2007, as well as flattening of the humeral head with 
osteophyte formation and degenerative arthritic changes of 
the acromioclavicular (AC) joint in November 2008.  Since 
neither report showed any fibrosis union, nonunion, or loss 
of head of the flail shoulder, a disability rating higher 
than 30 percent is not warranted under DC  5202.  

The Court has held that a service-connected disability 
involving a joint which is rated based on limitation of 
motion requires adequate consideration of functional loss due 
to pain under 38 C.F.R. § 4.40, as well as functional loss 
due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-05 (1995).  However, there is no 
basis for a rating higher than the maximum schedular rating 
under 38 C.F.R. §§ 4.40, 4.45.  See Johnston v. Brown, 10 
Vet. App. 80 (1997).  In any event, even were the Board to 
assume for the sake of argument that these provisions apply 
to this case, the two VA examination reports document the 
Veteran's complaints of painful motion of the right arm, but 
then note that there was no additional loss of motion of the 
right arm after repetitive movements.  Thus, there would 
still be no basis for a higher rating in light of these 
factors.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for a disability rating higher than 30 percent for residuals 
of an anterior dislocation of the right shoulder, status post 
capsulorrhaphy and capsular shift.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).  Accordingly, the appeal is denied.

III. Consideration of an Extraschedular Evaluation

The Board also finds that the schedular 30 percent rating is 
not inadequate, such that the claim should be referred to the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service for consideration of an extraschedular 
evaluation. 38 C.F.R. § 3.321(b)(1).  In other words, there 
is no evidence that the Veteran's right shoulder disability 
has caused marked interference with employment or has 
required frequent periods of hospitalization so as to render 
impractical the application of the regular schedular 
standards.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The two VA examination reports discussed in this case note 
that the Veteran's right shoulder disability will impact his 
employment as a carpenter in that his right shoulder has 
decreased range of motion and tenderness, making it unable 
for him to reach over his head.  Records from the Social 
Security Administration (SSA), however, attribute his 
unemployability to his nonservice-connected right hand 
injury.  The Veteran, moreover, has not undergone any 
hospitalizations for his right shoulder disability since his 
service.  Under these circumstances, this case do not warrant 
an extra-schedular referral.  See Thun v. Peake, 22 Vet. App. 
111 (2008).


ORDER

A disability rating higher than 30 percent for residuals of 
an anterior dislocation of the right shoulder, status post 
capsulorrhaphy and capsular shift, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


